Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Lacey Lynne Steddum, Appellant                        Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 51046-
No. 06-21-00089-CR         v.                         A). Memorandum Opinion delivered by
                                                      Chief Justice Morriss, Justice Burgess and
The State of Texas, Appellee                          Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Lacey Lynne Steddum, has adequately indicated her inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 20, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk